Wedell, J.
(concurring in part and dissenting in part): I concur in the conclusion that the first executed wijl was not only a joint will but was contractual in character and that the estate must be administered and settled pursuant to its provisions. I do not agree that under the new probate code the latter inconsistent and invalid will should also be admitted to probate.
All the parties agree the two wills are inconsistent in their disposition of the property involved. It follows only one of the instruments can stand as the last will and testament. We have concluded that will is the joint and contractual will.
Did the legislature by the enactment of the new code intend the later will, although wholly invalid, should also be admitted to probate? I do not think so. Under the new code a “will contest action” as such is unknown. Whatever the objection or defense to a will may be it is now asserted by opposition to its probate. The proceeding in reality is a contest of probate. In harmony with these fundamental changes under the new code the legislature enacted G. S. 1943 Supp. 59-2225 to cover the precise situation now before us relative to the probate of one of the two instruments involved. The statute is unambiguous. It clearly directs the procedure for determining which of the two instruments shall be allowed as the last will. It reads:
“If, after a petition for the probate of a will has been filed, another instrument in writing purporting to be the last will or codicil shall be presented, proceedings shall be had for the probate thereof and thereupon the hearing on the petition theretofore filed shall be adjourned to the time fixed for the hearing of the subsequent petition. At such time proof shall be had upon all of such wills, codicils, and all matters pertaining thereto, and the court shall determine which of such instruments, if any, should he allowed as the last mil.”
Had the legislature intended both instruments, each executed in conformity with the legal formalities of a will, should be admitted to probate there would have been no purpose whatever for adjourn*251ing the hearing on the probate of the will first referred to in the statute. Nor would there have been any object in requiring the court at the adjourned hearing, when it is directed to hear all matters pertaining to all wills, to “determine which of such instruments, if any, should be allowed as the last will.”
Cases may well arise in which various wills operate on wholly separate and distinct portions of a decedent’s estate. Such wills are in nowise inconsistent and each of them clearly would be entitled to probate. That, however, is not this case. I think the facts here bring the instant case clearly within the provisions of G. S. 1943 Supp. 59-2225. That being true, the statute should be followed. Where, as here, a statute is clear we need not inquire into reasons for its enactment. If, however, we were inclined to make such inquiry numerous practical reasons would at once suggest themselves to the bench and bar for not probating instruments and for not encumbering the record with instruments under which an estate is not being administered and under which no final settlement and distribution can be made.
Hoch, J., joins in the foregoing opinion by Mr. Justice Wedell.